IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-62,654-04


JERRY CRAYTON, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. W01-74780-H(B); W02-01983-H(B); W02-02066-H(B) IN CRIMINAL
DISTRICT COURT NO. 1 FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed applications for writs of habeas corpus in Criminal District
Court No. 1 of Dallas County, that more than 35 days have elapsed, and that his  applications have not yet
been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of  Dallas
County, is ordered to file a response, which may be made by: submitting the records on such habeas corpus
applications; submitting a copy of timely filed orders which designate issues to be investigated, see McCree
v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the nature of the claims asserted
in the applications filed by Relator are such that the claims are not cognizable under Tex. Code Crim.
Proc. art. 11.07, § 3; or stating that Relator has not filed applications for writs of habeas corpus in Dallas
County.  This application for leave to file a writ of mandamus shall be held in abeyance until the respondent
has submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: October 3, 2007
Do not publish